In this case the appellant was indicted in the District Court of Comanche County, charged with pursuing the occupation of selling intoxicating liquors, prohibition being in force in said county. Upon a trial he was convicted and sentenced to two years in the penitentiary.
The appellant makes the same contention as to the invalidity of the indictment, and that law prohibiting the pursuing of the occupation of selling intoxicating liquors not being in force in Comanche County, as is made in the case of Slack v. State, this day decided. For the reasons stated in that opinion, we hold the court did not err in overruling the motion to quash the indictment, and in holding the law in force in Comanche County.
There are several exceptions to the admissibility of testimony. The testimony was admissible as defendant was charged with pursuing the occupation of selling intoxicating liquors in violation of law, and all this testimony had a bearing on this issue.
The judgment is affirmed.
Affirmed.